Citation Nr: 1605933	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea syndrome. 

2. Entitlement to service connection for migraines including as secondary to service-connected vertigo, sinus disorder, and posttraumatic stress disorder (PTSD).

3. Whether the reduction of the Veteran's disability rating for a sinus disability, to include chronic sinusitis and allergic rhinitis, from 10 percent to 0 percent effective December 13, 2012 was proper.   

4. Entitlement to a rating in excess of 10 percent for a sinus disability, to include chronic sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012, March 2013, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for sleep apnea, denied service connection for migraines, and reduced the Veteran's rating for a sinus disability from 10 percent to 0 percent respectively. 

The Veteran's notice of disagreement was received in April 2013.  The RO issued a statement of the claim (SOC) addressing only sleep apnea in May 2013.  The Veteran filed a Substantive Appeal in May 2013.  The RO issued an SOC addressing the Veteran's migraine and sinus disabilities in July 2013.  The Veteran filed an additional VA Form 9 in July 2013.  
 
The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in December 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for migraines, entitlement to service connection for sleep apnea, and entitlement to an increased rating for a sinus disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran was awarded a 10 percent disability rating for a sinus disability effective August 26, 2009.

2. In a February 2013 rating decision, the RO decreased the evaluation for a sinus disability from 10 percent to 0 percent effective December 13, 2012.

3. At the time of the rating reduction effective December 13, 2012, the 10 percent rating for the Veteran's service-connected sinus disability was in effect for less than five years. 

4. The reduction of the Veteran's rating evaluation for a service-connected sinus disability did not change the Veteran's combined rating evaluation.   

5. The medical evidence of record at the time of the February 2013 rating decision did not persuasively demonstrate a sustained improvement in the Veteran's sinus disability under the ordinary conditions of life and work. 


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's sinus disability below 10 percent was not proper, and the 10 percent disability rating is restored from December 13, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2012).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

In any event, in light of the favorable decision for the Veteran with respect to the restoration of the reduction, no further discussion of any notification and assistance requirements is necessary at this point.

General Legal Principles

The Veteran has appealed the RO's February 2013 decision to reduce the disability rating of her sinus disability from 10 percent to 0 percent, effective December 13, 2012.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

According to 38 C.F.R. § 3.105(i)(1), when a beneficiary is provided advanced written notice concerning a proposed reduction, he or she will be informed of the opportunity to have a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).  However, when the proposed reduction does not involve a reduction in the overall amount of compensation payable to the beneficiary, the due process protections of 38 C.F.R. 3.105(e) do not apply.  See VAOPGCPREC 71-91.  In the present case, the record shows that the reduction of the Veteran's disability rating from 10 percent to 0 percent does not change the Veteran's combined rating evaluation.  Therefore, the procedural requirements of § 3.105(e) are not required.

With respect to the issue of the propriety of the reduction, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that this regulation applies to ratings which had been continued for long periods of time at the same level (five years or more). Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 10 percent rating was in effect from August 26, 2009 to December 13, 2012, less than five years prior to the rating reduction.  Thus, various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13  provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects an increase in the ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Veteran's sinus disability was rated as noncompensable (zero percent disabling) prior to August 26, 2009 and was rated as 10 percent disabling from August 26, 2009 to December 13, 2012 under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating warranted for allergic rhinitis with polyps.  Id.

The Board also notes that from July 1, 2004 to August 26, 2009, the Veteran's sinus disability was assigned a noncompensable rating under DC 6512.  A December 2009 rating decision increased the Veteran's noncompensable rating to 10 percent under DC 6522. 

Under DC 6512, the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6512.

Analysis

The medical evidence of record shows that the Veteran's allergic rhinitis manifested in greater than 50 percent obstruction of the nasal passage on both sides.  The Veteran was afforded a VA examination in December 2012.  The examiner indicated that the Veteran had a diagnosis of rhinitis and that there was greater than 50 percent obstruction of the nasal passage on both sides.  There was no complete obstruction on one side due to rhinitis, there was no permanent hypertrophy of the nasal turbinates and no nasal polyps.  The Veteran had no granulomatous conditions.  
 
The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims file, which contained her service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his assessment. 	 

In addition, the Veteran's Oklahoma VA medical treatment records do not demonstrate a sustained improvement in the Veteran's sinus disability.  A September 2012 note indicates that she reported sinus infection or congestion lasting about 65 percent of the week.  A May 2013 note states that the Veteran's recurrent sinus symptoms are likely due to allergic congestion, turbinate hypertrophy, and possible osteoma obstruction.  The Veteran was referred for possible sinus surgery.  A June 2013 note indicates that the Veteran complained of recurrent episodes of sinus infections, episodes of facial pain/pressure, bilateral nasal congestion, nasal drainage that is clear and or green, post nasal drip and frequent fevers. 

During the December 2015 hearing, the Veteran testified that her sinus disability symptoms have not improved and that she was prescribed localized steroids and has to double her allergy pills to keep the swelling down.  She reports experiencing major sinus headaches, runny nose, and watery eyes.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

In sum, the competent medical evidence of record shows that the Veteran's symptoms met the criteria for a 10 percent rating and has not persuasively demonstrated a sustained improvement in the Veteran's sinus disability.  Accordingly, the Board finds that the rating reduction from 10 percent to 0 percent for the Veteran's allergic rhinitis, effective December 13, 2012, was not warranted.  Therefore, the 10 percent disability rating for allergic rhinitis is restored, effective December 13, 2012. 


ORDER

Restoration of a 10 percent rating, effective December 13, 2012, for service connected sinusitis with allergic rhinitis is warranted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).






Service Connection 

Sleep Apnea 

With respect to the Veteran's service connection claim for sleep apnea, the Veteran claims that her sleep apnea had its onset while in service.  The RO denied the claim finding that the Veteran's service treatment records were silent for a diagnosis of sleep apnea and the evidence did not show that sleep apnea was incurred in service.  The Veteran reports participating in a sleep study in 2010 or 2011 where she reports being told she had one of the most severe cases of sleep apnea the evaluator had ever seen.  There is no record of this sleep study in the record.  As the information may be pertinent to the Veteran's claim, it should be obtained and associated with the Veteran's claim file.   

Furthermore, an August 2013 private medical opinion from G.W., APRN-CNP, states that, "[the Veteran's] anxiety, insomnia, and depression contribute to her obesity.  In turn her significant obesity contributes to her sleep apnea as well."  The record shows that the Veteran was denied service connection for depression, however, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in July 2014.  This secondary service connection theory of entitlement must also be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Board finds a medical opinion is necessary to determine the nature of the relationship, if any, between the Veteran's service-connected PTSD and her sleep apnea.  

Migraine Headaches

The Veteran contends that her migraine headaches are secondary to her service-connected sinus disability.  While the record is clear that the Veteran has been diagnosed with migraine headaches, there is conflicting medical evidence as to whether her migraines are caused by or proximately due to her service-connected sinus disability. 

The Veteran was afforded a VA examination in June 2013.  The examiner opined that the Veteran's migraine headaches are not secondary to sinusitis reasoning that "sinus disease can trigger headaches but are not the cause of migraine headaches. Migraine headaches etiology is not known but is familial and likely genetic."  However, in the December 2012 VA examination the VA examiner found that the Veteran's sinus disability impacts her ability to work because "the impact of rhinitis causes migraines."  The examiner did not provide a rationale for his opinion.  The June 2013 VA examiner also failed to address whether the Veteran's sinus disability aggravated her migraines.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Furthermore, the Veteran also asserts that her migraines are secondary to her service-connected vertigo disability.  See March 2012 Supplemental Claim.  The evidence shows that a February 2005 rating decision granted service connection for vertigo with hearing loss.  The June 2013 VA examination failed to address whether the Veteran's migraines were proximately due to or the result of the Veteran's service connected vertigo.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a new VA examination is warranted to reconcile the conflicting medical opinions and address the deficiencies discussed above.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that during the December 2015 hearing, the Veteran also asserted that her migraines are secondary to her sleep apnea.  This secondary service connection theory of entitlement must also be considered and addressed on remand. See Roebuck, 20 Vet. App. at 313 (2006).  While the Veteran is competent to testify to symptoms of a particular condition, the Veteran is generally not competent to diagnose the cause of his particular medical condition.  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the Veteran's assertion is sufficient to trigger VA's duty to obtain a medical opinion to address the link between his migraines and sleep apnea, if sleep apnea is found to be service-connected.  See 38 C.F.R. § 3.159(c)(4).    

Increased Rating 

Finally, the Veteran contends that she is entitled to a rating in excess of 10 percent for her sinus disorder, to include chronic sinusitis and allergic rhinitis.  See December 2015 Hearing Transcript.  There is conflicting medical evidence regarding the Veteran's sinus disorder diagnosis.  

During a September 2009 VA examination, the Veteran reported that her sinusitis with allergic rhinitis had existed for 20 years.  She stated that she has constant sinus problems but during her episodes she is not incapacitated.  She reported experiencing 150 non incapacitating episodes per year.  She reported experiencing headaches with her sinus episodes.  She reported that she did not need antibiotic treatment lasting 4-6 weeks for her sinus problem.  She indicated that she had purulent discharge from the nose, hoarseness of the voice, pain, and crusting.  She reported headaches daily but reported no interference with breathing through the nose.

An objective examination revealed nasal obstruction of 40 percent in the right nostril and 80 percent in the left.  The Veteran showed no deviated septum, no loss of part of the nose, no loss of part of the ala, a scar or obvious disfigurement and nasal polyps. The examiner reported that rhinitis was present and it is believed to be allergic in origin with pale, boggy and swollen turbinates bilaterally.  On examination, no sinusitis was detected.  The examiner stated that the diagnosis of sinusitis was changed to allergic rhinitis as a result of progression of the previous diagnosis.  The objective factors were pale, boggy, swollen turbinates and normal x-ray findings.  

However, during the December 2012 VA examination, the examiner found that the Veteran had chronic sinusitis in the maxillary and frontal sinuses.  The Veteran's symptoms of sinusitis include episodes of sinusitis and headaches.  The examiner indicated that the Veteran had non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting 7 or more times in the past 12 months.  The examiner reported that the Veteran had incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment 3 or more times in the past 12 months.  The Veteran has not had sinus surgery.  However, the examiner indicates that the Veteran did not report for sinus x-rays.   

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  As such, a medical opinion is necessary to determine the nature and severity of the Veteran's sinus disability. 

Furthermore, the Veteran reports that when she was evaluated by an "outside examiner," she was told that she had nasal cysts and polyps.  See December 2015 Hearing Transcript.  She stated that "the x-rays [she] took at VA that were under EMT . . . recommended surgeries to remove, break [her] nose and to scrape [her] bone and remove cysts."  While the Veteran's VA treatment records indicate that she was recommend for possible sinus surgery, there is no indication that the Veteran was diagnosed with nasal cysts or polyps.  Therefore, the Veteran should be asked to sign appropriate releases for the "outside examiner" that reportedly recommended surgery to remove polyps.  These medical records should be associated with the Veteran's claims file.   

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for sleep apnea - specifically including the medical provider that administered her initial sleep study in 2010 or 2011.  After securing the necessary releases, the RO should obtain these records and associate them with the claims file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.    

2. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for a sinus disability - specifically including the "outside examiner" that reportedly indicated that the Veteran had nasal polyps.  After securing the necessary releases, the RO should obtain these records and they should be associated with the claims file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.    
 
3. Following completion of the above development, and the receipt of any additional records, afford the Veteran a VA respiratory examination from an appropriate examiner to determine the nature of her sinus disability. The claims file, including a complete copy of this remand, must be made available for review.

The examiner is asked to furnish opinions with respect to the following questions:

(a)	What is/are the Veteran's sinus diagnosis(es)?

To the extent possible, the examiner should also attempt to reconcile the findings in the September 2009 VA medical examination report with the conflicting results in the December 2012 VA medical examination report. 

(b) Does the Veteran show any obstruction of the nasal passages, and if so, to what percentage? 

(c)	Does the Veteran have nasal polyps?
 
(d) Have there been any periods of incapacitating episodes in the past year? If so, how often? Please identify any incapacitating episodes requiring prolonged (four to six weeks) antibiotic treatment for sinusitis, if any.
 
(e) Have there been any non-incapacitating episodes in the past year?  If so, how often?  Please identify symptoms, including headaches, pain, and purulent discharge or crusting. 

(f) Does the Veteran have near constant sinusitis characterized by any headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  The examiner should also discuss any relevant medical opinions already of record. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.

4. The Veteran should also be afforded a VA examination by an appropriate examiner to determine the etiology of the Veteran's migraine headaches and sleep apnea. 

The examiner is asked to furnish opinions with respect to the following questions:

(a) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's migraine headaches are etiologically related to service. 

(b) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's migraine headaches are caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by her service-connected vertigo.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

(c) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's migraine headaches are caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by her service-connected sinus disorder.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

To the extent possible, the examiner should also attempt to reconcile the findings in the December 2012 VA medical examination report with the conflicting results in the June 2013 VA medical examination report. 

(d) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's migraine headaches are caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by her sleep apnea.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

(e) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is etiologically related to service.

(f) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by her service-connected posttraumatic stress disorder (PTSD).  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  The examiner should also discuss any relevant medical opinions already of record. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues of entitlement to service connection for sleep apnea and migraines and entitlement to a rating in excess of 10 percent for a sinus disability in light of all pertinent evidence and legal authority.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


